BOOKOUT, Judge.
Appeal from revocation of probation.
The State has filed with this court a “Motion to Remand” to the trial court “for findings in the form of a written statement by the trial judge as to the evidence relied on and the reasons for revocation of the Appellant’s probation.”
The instant record contains only copies of: (1) the district attorney’s motion to revoke probation; (2) a probation officer’s report; (3) the circuit clerk’s citation to the appellant to appear and show cause why his probation should not be revoked; and (4) the trial judge’s judgment entry revoking probation.
The record does not reveal that the minimum standards of due process were complied with pursuant to Armstrong v. State, 294 Ala. 100, 312 So.2d 620 (1975) and Borst v. State, Ala.Cr.App., 377 So.2d 3 (1979). The State’s motion is therefore granted, and the cause is hereby remanded to the circuit court with directions to comply with the standards set out in the above cited authorities; more particularly to make a written statement as to the evidence relied upon and reasons for revocation of probation. The circuit court is further directed to file such statement with this court as a supplemental record. •
MOTION GRANTED; REMANDED WITH DIRECTIONS.
All the Judges concur.